OPINION
REX D. DAVIS, Chief Justice.
Gerald Andrews pleaded nolo contende-re to misdemeanor driving while intoxicated (second offense) after the court denied his motion to suppress evidence. Pursuant to the State’s plea recommendation, the court sentenced him to one year’s confinement and a $750 fine, suspended imposition of sentence, and placed him on community supervision for two years. Andrews appeals the denial of his suppression motion.
The facts are not disputed.1 Department of Public Safety trooper John Caba-no saw Andrews pull to the paved shoulder of Interstate 45 at about one o'clock in the morning. Cabano pulled up behind Andrews “to see if they might need assistance.” He saw Andrews’s wife leaning out through the open passenger door. It appeared to him that she was vomiting. She shut her door and Andrews began to pull away. Cabano turned on his overhead lights and stopped them “to make sure everything was okay.” As he testified, he was concerned about a “possible illness. I have come into situations where heart attacks, spousal abuse, et cetera, out on the interstate.” He did not suspect “criminal activity” when he stopped them. Cabano testified that the nearest hospital was “less than five miles away.”
The State also offered an in-car video of the stop. From the video, it is difficult to discern exactly what Andrews’s wife was doing as she leaned out of the car. The video then depicts the Andrewses’ car pulling away. Cabano activated his overhead lights, and Andrews stopped.
Cabano approached and asked if everything was okay. Andrews responded in the affirmative. Cabano smelled the odor of an alcoholic beverage and asked Andrews to step to the rear of the car. Andrews did not satisfactorily perform several field sobriety tests, and Cabano arrested him for driving while intoxicated.
Andrews contends in his sole point of error that his warrantless stop is not justified by the community caretaking function recognized by the Court of Criminal Appeals in Wright v. State, 7 S.W.3d 148, 151 (Tex.Crim.App.1999) (citing Cady v. Dombrowski, 413 U.S. 433, 93 S.Ct. 2523, 37 *651L.Ed.2d 706 (1973)). The State counters that the facts do fit within this narrow exception. The State argues alternatively that trooper Cabano had reasonable suspicion of criminal activity sufficient to justify a temporary detention.
The Fourth Amendment prohibits “unreasonable searches and seizures.” U.S. Const, amend. TV. This prohibition extends to “brief investigatory stops such as the stop of [a] vehicle.” United, States v. Cortez, 449 U.S. 411, 417, 101 S.Ct. 690, 694-95, 66 L.Ed.2d 621, 628 (1981). “In general, law enforcement personnel may not search or seize an individual absent a warrant based on probable cause.” Wright, 7 S.W.3d at 150. As previously stated, two exceptions to this general rule are pertinent to this appeal: (1) the community caretaking exception recognized by the Court of Criminal Appeals in Wright; and (2) the concept of reasonable suspicion first recognized in Terry v. Ohio. 392 U.S. 1, 21, 88 S.Ct. 1868, 1880, 20 L.Ed.2d 889, 906 (1968).
COMMUNITY CARETAKING EXCEPTION
The Court of Criminal Appeals has determined that a search or seizure is not “unreasonable” when it is done pursuant to a valid exercise of the community caretaking function. See Wright, 7 S.W.3d at 151. The Court observed that this is an exception of “narrow applicability.” Id. at 152.
The Court provided a list of four non-exclusive factors to be considered when deciding whether a search or seizure is justified by this narrow exception:
(1) the nature and level of the distress exhibited by the individual;
(2) the location of the individual;
(3) whether or not the individual was alone and/or had access to assistance independent of that offered by the officer; and
(4) to what extent the individual — if not assisted — presented a danger to himself or others.
Id. Our application of these factors to Andrews’s case leads us to conclude that the community caretaking exception does not apply.
The facts of this case are remarkably similar to those presented in Wright. See Wright v. State, 18 S.W.3d 245, 246 (Tex. App.-Austin 2000, pet. refd) (on remand from the Court of Criminal Appeals). Regarding the first factor (nature and level of distress), the court observed, “[The passenger] appeared to be having some gastric distress.... Nothing indicated that the passenger’s condition was any more serious than an upset stomach.” Id.
The Texarkana Court of Appeals reviewed a case involving an individual stopped in a location somewhat similar to that where Cabano stopped Andrews. See Corbin v. State, 33 S.W.3d 90, 94 (Tex. App.-Texarkana 2000, pet. granted) (“The location of the individual was on a somewhat isolated stretch of interstate highway.”).2 Although the court ultimately concluded that the stop at issue was justified by the community caretaking exception, the court characterized the strength of this factor as “fairly low.” Id. at 95; cf. Morfin v. State, 34 S.W.3d 664, 666 (Tex. App.-San Antonio 2000, no pet.) (car parked in “very high crime area”); Chilman v. State, 22 S.W.3d 50, 55 (Tex.App.*652Houston [14th Dist.] 2000, pet. ref'd) (car parked in “a spot where people normally do not park”).3
The intermediate court’s analysis in Wright properly analyzes the last two factors insofar as they bear on Andrews’s case.
Appellant was ... in ... a car that was being driven in a lawful manner on a public highway. [The passenger] appeared to be having some gastric distress, but ... the driver ... could have aided and assisted [the passenger].... None of the car’s occupants indicated that they were in need of additional help. Nothing indicated that the [trooper’s] assistance was necessary or that his help would add to the comfort or welfare of [the passenger]. Nothing supported a reasonable belief that [the passenger] was a danger to [her]self or to others.
Wright, 18 S.W.3d at 247.
We agree with this analysis. Accordingly, we hold that the stop is not justified by the community caretaking exception.
REASONABLE SUSPICION
The State argues in the alternative that the stop is justified because Trooper Cabanó had reasonable suspicion under the totality of the circumstances to warrant a temporary detention. Under Terry v. Ohio, a law enforcement agent has what has come to be known as “reasonable suspicion” to temporarily detain a suspect when the agent is aware of “specific and articulable facts, which, taken together with rational inferences from those facts, reasonably warrant [the] intrusion.” 392 U.S. at 21, 88 S.Ct. at 1880, 20 L.Ed.2d at 906; see also Carmouche v. State, 10 S.W.3d 323, 328 (Tex.Crim.App.2000).
According to the State:
At one o'clock in the morning, Appellant was driving away from an establishment that served alcohol. The vehicle pulled to the side of the road for no apparent reason, and the passenger was purging a night’s worth of alcohol onto the pavement. This would give rise to a reasonable and articulated suspicion that Appellant was engaged in criminal activity.
The State recites five facts which it contends support a finding of reasonable suspicion: (1) early morning hour; (2) departing from an establishment that served alcohol; (3) pulling to the side of the road for no apparent reason; (4) regurgitation; and (5) due to overconsumption of alcohol.
Assuming without deciding that these facts would support a finding of reasonable suspicion, the two of these facts which would be critical to such a finding (i.e., that the Andrewses had just departed from an establishment that served alcohol and that Mrs. Andrews had consumed “too much” alcohol) were unknown to Trooper Cabano when he decided to stop their car. A “Terry stop” must rest on the facts known to the officer at the time of the stop-not on subsequently-acquired knowledge. See Terry, 392 U.S. at 21-22, 88 S.Ct. at 1880, 20 L.Ed.2d at 906 (“would the facts available to the officer at the moment of the seizure or the search ‘warrant a man of reasonable caution in the belief that the action taken was appropriate?”) (emphasis added); accord Davis v. State, 947 S.W.2d 240, 243 (Tex.Crim.App.1997).
*653Trooper Cabano testified that he did not suspect “criminal activity” when he stopped the Andrewses. The facts known to him at that time (ie., that Andrews pulled to the side of the road for no apparent reason in the early morning hours and his passenger regurgitated) do not give rise to a reasonable suspicion of any criminal activity. Accordingly, we reject the State’s reasonable suspicion argument.
For the foregoing reasons, we sustain Andrews’s sole point of error.
CONCLUSION
We echo the concluding remarks of the Austin Court of Appeals in Wright.
Although Deputy Tomlinson articulated concerns about appellant’s safety, the concerns expressed were unsupported by articulated, reasonable facts. The reasons for the stop given by the officer were unreasonably speculative.... The totality of the circumstances did not justify official intrusion upon appellant’s constitutional right to be secure in his person. The stop and detention of appellant was simply an unreasonable exercise of authority by the officer in violation of appellant’s constitutional rights.
Wright, 18 S.W.3d at 247.
We reverse the judgment and remand this cause to the trial court for further proceedings consistent with this opinion.
Justice TOM GRAY dissenting.

. Accordingly, we conduct a de novo review to resolve the legal issues presented. See Oles v. State, 993 S.W.2d 103, 106 (Tex.Crim.App. 1999); Vicioso v. State, 54 S.W.3d 104, 109 (Tex.App.-Waco 2001, pet. ref'd).


. The broad issue on which the Court of Criminal Appeals granted review is, "Did the court of appeals misapply Wright v. State and the community care-taking function to justify the traffic stop in this case?” See Corbin v. State, No. 01-0094 (Tex.Crim.App. May 30, 2001) (order granting discretionary review).


. The stops in nearly all of these cases occurred in the early morning hours. See Corbin v. State, 33 S.W.3d 90, 92 (Tex.App.-Texarkana 2000, pet. granted) (1:00 a.m.). Chilman v. State, 22 S.W.3d 50, 55 (Tex. App.-Houston [14th Dist.] 2000, pet. ref'd) (2:00 a.m.); Wright v. State, 18 S.W.3d 245, 246 (Tex.App.-Austin 2000, pet. ref’d) (4:00 a.m.).